Citation Nr: 0535098	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  02-10 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a disorder of the 
lumbosacral spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from January 1951 to December 
1952.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board remanded this matter in July 2004 for procedural 
and evidentiary considerations, and that the action requested 
in its remand has been accomplished to the extent possible.  
This case is now ready for further appellate review.

The Board further notes that while it has generally referred 
to the issue on appeal as entitlement to service connection 
for a back disorder, it is clear from the record that when 
the Board reopened previously denied claims in July 2003, it 
reopened claims for service connection for a low back 
disorder.  Therefore, the Board finds that the sole issue for 
current appellate consideration is whether there is 
sufficient evidence to warrant service connection for a 
disorder of the lumbosacral spine.


FINDING OF FACT

Degenerative joint disease (DJD) and degenerative disc 
disease (DDD) of the lumbar spine have been related to active 
service.


CONCLUSION OF LAW

DJD and DDD of the lumbar spine were incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA), 
and that since the Board has determined that the evidence 
supports a grant of the benefits sought, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

The veteran seeks service connection for residuals of low 
back injury allegedly sustained during service when the 
veteran was a passenger in a truck that struck a tree.  

Service medical records reflect that on December 9, 1951, the 
veteran received treatment for a right lower thigh abrasion 
and tenderness over the lateral epicondyle.  On December 10, 
1951, the veteran complained of soreness of the right upper 
leg that was reportedly caused by a vehicle accident on 
December 9, 1951.  

Department of Veterans Affairs (VA) X-rays from August 1982 
reflect an impression of degenerative change of the lumbar 
spine with hypertrophic spur formation.  There was also what 
appeared to be a narrow space between L1 and L2, which was 
found to possibly indicate some degenerative change with some 
mild compression on L1 or the possibility of destructive 
process involving the bone and intervertebral disc.

VA X-rays from June 1983 were interpreted to reveal a mild 
wedging deformity of L1 with evidence suggestive of 
destructive process in the anterior and lower border.  There 
was also slight irregularity of the superior margin of L2 
with some sclerotic spurring formation.

VA X-rays in August and September 1983 continued to note 
destructive and sclerotic changes at L1 and L2, with narrow 
interspace between the two vertebrae.

VA X-rays from November 1983 indicate significant narrowing 
of the L1-L2 interspace anteriorly with periarticular 
sclerosis.

A VA hospital summary reflects the veteran's complaint of 
back pain for 10 years, and that it was getting progressively 
worse.  He denied any knowledge of trauma to the back, and 
the pain was in the lumbar region slightly to the left of the 
midline.  Lumbar spine X-rays were noted to reveal narrowing 
of the disc space between T12 and L1.  There was a feeling at 
general medical services that the localized degenerative 
joint disease was probably due to old trauma that the veteran 
no longer recalled.  The diagnosis included DJD of the back.

VA examination in April 1984 revealed a diagnosis that 
included lumbosacral strain with DJD.

In an August 1984 substantive appeal filed in connection with 
a claim for nonservice-connected disability pension, the 
veteran noted that he injured the small of his back in 
service when the truck he was riding in ran off the road and 
hit a tree.  

A private medical report from Dr. B., dated in October 1990, 
reflects that the veteran's problems included lower back pain 
secondary to DDD at L1 with disc space narrowing at L4-5.  

A VA treatment record from March 1991 reflects that the 
veteran was reportedly involved in a truck accident and had 
disc prolapse.  The diagnosis included DJD of the spine.

Private X-rays from March 1991 were interpreted to reveal 
significant disc space narrowing at L1-2 and L5-S1.

An October 1993 rating decision denied service connection for 
chronic lumbosacral strain with degenerative arthritis.

In a statement dated in November 1995, witness A. C. recalled 
that the veteran did not complain of back problems until 
after his return from the service.

In a statement dated in December 1995, witness V. B. recalled 
that the veteran did not complain of back problems until 
after his return from the service.

September 1994 computed tomography (CT) of the lumbar spine 
revealed bulging discs, disc space narrowing, and osteophyte 
formation.

A May 1996 rating action found that new and material evidence 
had not been submitted to reopen a claim for service 
connection for a low back disorder.

An October 1998 private medical report from Dr. P. notes the 
veteran had been treating at his chiropractic clinic since 
February 1995, with an initial complaint of low back pain 
which was first experienced following a truck accident in 
service.  Orthopedic findings indicated a long-standing 
chronic low back condition of moderate degree.

March 1999 magnetic resonance imaging (MRI) of the lumbar 
spine was interpreted to reveal disc bulging and moderate 
facet hypertrophic changes.

A January 2000 private medical report from Dr. B. reflects 
that he was requested to evaluate the veteran's complaints 
that included lower back pain reportedly attributed to a 
severe truck roll-over accident during service in August of 
1952.  

VA spine examination in August 2001 revealed that the veteran 
reported being involved in a truck accident during service in 
Korea, at which time he was a passenger in the truck and 
injured when it hit a tree and turned over.  X-rays of the 
lumbosacral spine were interpreted to show advanced DDD and 
the diagnosis included history of back injury in the past.  

April 2002 MRI of the lumbar spine was interpreted to reveal 
marked degenerative changes at all levels including disc 
space narrowing, subchondral sclerosing, and osteophyte 
formation.

In an April 2002 report from Dr. P., Dr. P. noted that X-rays 
of the lumbar spine revealed moderate to severe bilateral 
facet hypertrophy and diffuse posterior osteophyte formation.  
He opined that all of the findings were consistent with a 
progressive degenerative disease usually associated with some 
type of traumatic accident.

In a private medical report, dated in November 2003, Dr. A. 
stated that the veteran had evidence of degenerative 
arthritis in the cervical and lumbar spine with mild to 
moderate right hip arthritis, and that the etiology of these 
problems was most likely related to the truck accident in 
1952, at least regarding the arthritis of the lumbar and 
cervical spine.

In a private medical report, dated in July 2004, Dr. G. 
stated that the veteran was under his care for severe diffuse 
degenerative changes and diffuse disc degeneration and 
herniation of the cervical, thoracic, and lumbar spine, which 
was probably related to a remote motor vehicle accident 
occurring while he was serving with the Armed Forces in 
Korea.

In a private medical report, dated in July 2004, Dr. M. noted 
that he had examined the veteran in October 2003 and again in 
July 2004, and that the veteran was currently suffering from 
a long-standing chronic low back condition.  He further 
opined that the mechanism and time frame of the in-service 
truck accident were consistent with the veteran's current 
condition in causality.  

In a second July 2004 report, Dr. M. opined that a roll-over 
automobile accident in the early 1950's was causally 
consistent with the mechanism of injury for the veteran's 
current vertebral subluxations and subsequent DJD.

In a private medical statement, dated in July 2004, Dr. A. 
stated that the veteran continued to have pain and decreased 
motion in his low back secondary to his service-related 
injury of 1952.

An August 2004 private MRI of the lumbar spine was 
interpreted to reveal severe degenerative disc disease at all 
levels.  

VA examination in August 2004 revealed that the claims 
folder, medical records, and remand were available for review 
by the examiner.  The veteran complained of back pain from 
the tail bone to the center of his back.  He described his 
truck accident in Germany, noting that there was a roll-over 
that caused him injury to his back.  Lumbar spine examination 
revealed limited motion with pain and tenderness.  X-rays of 
the lumbar spine revealed advanced DDD with sclerosis, 
narrowing disc spaces, and spur formation.  There was no 
evidence of abnormal traumatic pathology.  The diagnosis was 
subjective complaint of back pain for many years.  The 
examiner found evidence of gross degenerative changes in the 
entire spine and while the examiner noted the history of an 
automobile accident in 1951 or 1952, it was stated that there 
was no record in the entire claims folder about that accident 
or injury in 1952.  After reviewing the claims folder, and 
this clinical examination and X-rays, the examiner opined 
that it was not likely that the current back disorder was 
related to the vehicular accident described which happened in 
1951 or 1952.

In a private medical report, dated in October 2004, Dr. P. 
reiterated that X-rays of the lumbar spine revealed moderate 
to severe bilateral facet hypertrophy and diffuse posterior 
osteophyte formation, and that all of the findings were 
consistent with a progressive degenerative disease usually 
associated with some type of traumatic accident.


II.  Analysis

The Board has carefully reviewed the record and notes that it 
clearly demonstrates current diagnoses of DDD and DJD of the 
lumbar spine.

In addition, the Board further finds that despite the fact 
that the veteran has variously reported his in-service truck 
accident as having occurred in both Korea and Germany, the 
otherwise consistent description of the truck accident 
itself, and the contemporaneous service medical record 
reference to a vehicle accident on December 9, 1951, causes 
the Board to conclude that the veteran did, in fact, sustain 
a low back injury while riding in a truck during service in 
1951.

In addition, however, the Board must also find that the 
evidence is sufficient to link the veteran's DDD and/or DJD 
of the lumbar spine to service, and while the August 2004 VA 
examiner opined that it was not likely that the current back 
disorder was related to the vehicular accident in 1951 or 
1952, this conclusion must have been predicated at least in 
part on the examiner's immediately preceding and erroneous 
observation that there was no record in the entire claims 
folder about that accident or injury in 1952.  Clearly, the 
claims folder contains a service medical record dated in 
December 1951 that refers specifically to a vehicle accident.  
Therefore, although the examiner's opinion was unequivocal, 
since the Board finds it to be based at least in part on an 
erroneous premise, the Board finds it to be of minimal 
probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).

On the other hand, the record now contains several private 
opinions which link the veteran's DDD and/or DJD of the 
lumbar spine and the truck accident in service.  In addition 
to Dr. P. who has treated the veteran since at least 1995 and 
opines that X-ray findings of moderate to severe bilateral 
facet hypertrophy and diffuse posterior osteophyte formation 
were consistent with a progressive degenerative disease 
usually associated with some type of traumatic accident, the 
record also contains the October 2003 opinion of Dr. A. that 
the veteran's degenerative arthritis in the cervical and 
lumbar spine was most likely related to the truck accident in 
1952, the July 2004 opinion of Dr. G. stated that 
degenerative changes, disc degeneration, and herniation were 
probably related to the veteran' s remote motor vehicle 
accident, and most importantly, the July 2004 opinion of Dr. 
M. that the veteran's roll-over automobile accident in the 
early 1950's was causally consistent with the mechanism of 
injury for the veteran's current vertebral subluxations and 
subsequent DJD.

In summary, since the Board does not consider the single 
opinion of the August 2004 VA examiner to be of significant 
probative value for the reasons noted above and cannot 
therefore conclude that it is more probative than the 
opinions of Dr. P., Dr. A., Dr. G., and especially, Dr. M., 
the evidence is at least in equipoise, and giving the veteran 
the benefit of the doubt, the Board finds that DJD and DDD of 
the lumbar spine have been sufficiently related to active 
service.  Consequently, the Board concludes that service 
connection for DJD and DDD of the lumbar spine is warranted.  


ORDER

Entitlement to service connection for DJD and DDD of the 
lumbar spine is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


